DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive.
In re pages 9-11, the applicant argues that “The present invention as claimed relates to detection of the occurrence of an event that purposefully interferes with otherwise normal monitoring performed by the monitoring camera. The primary reference Thomas discloses, e.g. at paragraph [0044], remote monitoring of locations by efficiently transmitting images over a network. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images. 
	Tsukada is used to teach use of a brightness difference between an attenuation factor image and a reference attenuation factor image. 
	Islam is used to generally teach vibration/shaking of a moving image. 
	Adrain is used to teach use of learn criteria. 
	Thomas, even in view of Tsukada, Islam or Adrain, fails to disclose, teach or suggest an apparatus comprising: a receiving unit for receiving an image captured by a monitoring camera; a determination unit for determining, based on the image that was received, an occurrence of an event that interferes with otherwise normal monitoring performed by the monitoring camera; and a notification unit for notifying an administrator of the monitoring camera that the occurrence of the event has been determined, in response to the determination, as recited by Claims 1-18. 
 	Similarly Thomas, even in view of Tsukada, Islam or Adrain, fails to disclose, teach or suggest a method comprising: receiving an image captured by a monitoring camera; determining, based on the image that was received, an occurrence of an event that interferes with otherwise normal monitoring performed by the monitoring camera; and notifying an administrator of the monitoring camera that a presence of an occurrence of the event has been determined, in response to the determination.”
	In response, the examiner respectfully disagrees. Thomas et al. discloses in fig. 9A, paragraph 0043-0044 teaches “The invention relates to improved techniques to remotely monitor locations, to detect activity, and to remotely monitor and control devices or appliances through a network. In one embodiment, the network is the Internet and the transmission is facilitated by an Internet server or electronic mail. The remote monitoring of locations is provided by efficiently transmitting images over the network to a remote machine located at a remote location. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images from a locally provided camera.” Thamas et al. teaches comparing between current image with reference image, detect activity (otherwise normal) based on comparison, thus meets claimed invention.
Claims 19 and 20 are rejected for the same reason as discussed in the corresponding paragraph 2 above.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0159597 by Thomas et al.

Regarding claim 1, an apparatus (fig. 1) comprising: 
a receiving unit for receiving an image captured by a monitoring camera (fig. 3 (302-036) shows receiving images from monitoring cameras); 
a determination unit for determining, based on the image that was received, an occurrence of an event that interferes with otherwise normal monitoring performed by the monitoring camera (in addition to discussion above, paragraph 0044 teaches “The remote monitoring of locations is provided by efficiently transmitting images over the network to a remote machine located at a remote location. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images from a locally provided camera.”); and 
a notification unit for notifying an administrator of the monitoring camera that the presence of the occurrence of the event has been determined, in response to the determination (in addition to discussion above, fig. 9A-9B shows based on the occurrences of the event, notification send).

Regarding claim 2, the apparatus further comprising a storage unit for storing a reference image based on a past image captured by the monitoring camera in a past, wherein the determination unit is configured to determine the presence or absence of the occurrence of the event, based on a comparison result between the image that was received and the reference image (in addition to discussion above, fig. 6 (610) paragraph 0060 teaches “A reference image storage 610 stores one or more reference images. In general, the reference image storage 610 stores a reference image for each of the cameras (or areas monitored by the camera(s)).”).

Regarding claim 3, the apparatus wherein the determination unit is configured to determine the presence of the occurrence of the event, in response to a composition of the image that was received having changed from a composition of the reference image by a threshold or more (in addition to discussion above, paragraph 0044 teaches “The remote monitoring of locations is provided by efficiently transmitting images over the network to a remote machine located at a remote location. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images from a locally provided camera.”).

Regarding claim 4, the apparatus wherein the determination unit is configured to determine, based on a focusing state of the monitoring camera, the presence or absence of the occurrence of the event (in addition to discussion above, fig. 7, 14-17, paragraph 0065, 0099 teaches based on the focusing state, determine occurrence of the event).

Regarding claim 5, the apparatus wherein the determination unit is configured to determine, based on a focusing state of the monitoring camera, the presence or absence of the occurrence of the event (in addition to discussion above, fig. 7, 14-17, paragraph 0065, 0099 teaches based on the focusing state, determine occurrence of the event).

Regarding claim 8, the apparatus wherein the determination unit is configured to determine, based on an image captured by the monitoring camera through irradiation of infrared light, the presence or absence of the occurrence of the event (in addition to discussion above, paragraph 0080, 0092 teaches infrared light).

Regarding claim 9, the apparatus wherein the determination unit is configured to determine, based on an image captured by the monitoring camera through irradiation of infrared light, the presence or absence of the occurrence of the event (in addition to discussion above, paragraph 0080, 0092 teaches infrared light).

Regarding claim 11, the apparatus wherein the determination unit is configured to determine the presence of the occurrence of the event, in response to no images being received by the receiving unit (in addition to discussion above, paragraph 0044 teaches “The remote monitoring of locations is provided by efficiently transmitting images over the network to a remote machine located at a remote location. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images from a locally provided camera.”).

Regarding claim 12, the apparatus wherein the determination unit is configured to determine whether the event has occurred (in addition to discussion above, paragraph 0044 teaches “The remote monitoring of locations is provided by efficiently transmitting images over the network to a remote machine located at a remote location. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images from a locally provided camera.”).

Regarding claim 13, the apparatus wherein the determination unit is configured to determine whether the event will occur (in addition to discussion above, fig. 15, paragraph 0063 teaches “In one embodiment, the image transmission unit 614 can operate to avoid transmission of images until the presence of the alarm signal, which advantageously reduces demands on bandwidth utilization.”, 0094, 0097).

Regarding claim 14, the apparatus further comprising a learning processing unit configured to perform, based on an image captured by the monitoring camera in a case of an occurrence of an event that interferes with monitoring being present, learning processing on an estimation model that estimates the presence or absence of an occurrence of the event from an image captured by the monitoring camera.

Regarding claim 15, the apparatus further comprising a warning unit configured to warn, via the monitoring camera, a person or animal that caused the event to occur, in response to the determining the presence of the occurrence of the event (in addition to discussion above, paragraph 0044 teaches “The remote monitoring of locations is provided by efficiently transmitting images over the network to a remote machine located at a remote location. In one embodiment, the efficiency is facilitated by comparing a current image with a reference image, and then only transmitting the current image if it differs from the reference image by more than a predetermined threshold amount. The remote monitoring can also operate as an alarm system or provide intruder detection based on detected changes in images from a locally provided camera.”).

Regarding claim 16, the apparatus further comprising an image management unit configured to associate an image captured by another monitoring camera whose field of view includes the monitoring camera with the determination of the presence of the occurrence of the event, in response to the presence of the occurrence of the event is determined (in addition to discussion above, fig. 3 shows multiple monitoring cameras).

Regarding claim 17, a system comprising: an apparatus; and one or more monitoring cameras configured to supply a captured image to the apparatus (in addition to discussion above, fig. 1-5 shows system comprising an apparatus and camera).

Claim 18 is rejected for the same reason as discussed above in claim 1.
Claim 19 is rejected for the same reason as discussed above in claim 1.
Claim 20 is rejected for the same reason as discussed above in claim 1.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0159597 by Thomas et al. in view of US 2017/0116499 by Tsukada et al.

Regarding claim 6, Thomas et al. discloses the apparatus wherein the determination unit is configured to determine, the occurrence of the event (as discussed above), but fails to disclose based on brightness of an image captured by the monitoring camera, the presence or absence of the occurrence of the event.
	Tsukada et al. discloses based on brightness of an image captured by the monitoring camera, the presence or absence of the occurrence of the event (paragraph 0058 teaches “For example, a brightness difference between the reference attenuation factor image and the attenuation factor image by the calculation unit 30 is used for the determination. In other words, the detection unit 40 determines whether the brightness difference between the brightness of each of the pixels in the whole or partial region of the attenuation factor image by the calculation unit 30 and the brightness of a pixel of the reference attenuation factor image, which corresponds to the pixel, exceeds a predetermined first threshold value.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include based on brightness of an image captured by the monitoring camera, the presence or absence of the occurrence of the event, as taught by Tsukada et al. into the system of Thomas et al., because such incorporation would allow more options to determine the presence or absence of occurrence of the event, thus increase user flexibility of the system.

Regarding claim 7, Thomas et al. discloses the apparatus wherein the determination unit is configured to determine, the occurrence of the event (as discussed above), but fails to disclose based on brightness of an image captured by the monitoring camera, the presence or absence of the occurrence of the event.
	Tsukada et al. discloses based on brightness of an image captured by the monitoring camera, the presence or absence of the occurrence of the event (paragraph 0058 teaches “For example, a brightness difference between the reference attenuation factor image and the attenuation factor image by the calculation unit 30 is used for the determination. In other words, the detection unit 40 determines whether the brightness difference between the brightness of each of the pixels in the whole or partial region of the attenuation factor image by the calculation unit 30 and the brightness of a pixel of the reference attenuation factor image, which corresponds to the pixel, exceeds a predetermined first threshold value.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include based on brightness of an image captured by the monitoring camera, the presence or absence of the occurrence of the event, as taught by Tsukada et al. into the system of Thomas et al., because such incorporation would allow more options to determine the presence or absence of occurrence of the event, thus increase user flexibility of the system.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0159597 by Thomas et al. in view of US 2020/0306977 by Islam et al.

Regarding claim 10, Thomas et al. discloses the apparatus wherein the determination unit is configured to determine, the occurrence of the event (as discussed above), but fails to disclose based on shaking of a moving image captured by the monitoring camera, a presence or absence of the occurrence of the event.
	Islam et al. discloses based on shaking of a moving image captured by the monitoring camera, a presence or absence of the occurrence of the event (paragraph 0131 teaches vibration/shaking of a moving image).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include based on shaking of a moving image captured by the monitoring camera, a presence or absence of the occurrence of the event, as taught by Islam et al. into the system of Thomas et al., because such incorporation would allow more options to determine the presence or absence of occurrence of the event, thus increase user flexibility of the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0159597 by Thomas et al. in view of US 5,831,669 by Adrain et al.
Regarding claim 14, Thomas et al. discloses the apparatus wherein the determination unit is configured to determine, the occurrence of the event (as discussed above), but fails to disclose the apparatus further comprising a learning processing unit configured to perform, based on an image captured by the monitoring camera in a case of an occurrence of an event that interferes with monitoring being present, learning processing on an estimation model that estimates the presence or absence of an occurrence of the event from an image captured by the monitoring camera.
	Adrain discloses the apparatus further comprising a learning processing unit configured to perform, based on an image captured by the monitoring camera in a case of an occurrence of an event that interferes with monitoring being present, learning processing on an estimation model that estimates the presence or absence of an occurrence of the event from an image captured by the monitoring camera (fig. 1 (18) shows “According to user programming, the storing of images can be repeated at selected times or continuously according to the learn criteria. For example, the stationary objects can be identified at the same time every day, or when a person whose image data is in the reference memory appears in the space with a new person, the new person's image data is stored in the reference memory. Also, the learn criteria can be automatically revised to create new learn criteria according to image data from the interpreter and the current learn criteria.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a learning processing unit configured to perform, based on an image captured by the monitoring camera in a case of an occurrence of an event that interferes with monitoring being present, learning processing on an estimation model that estimates the presence or absence of an occurrence of the event from an image captured by the monitoring camera, as taught by Adrain into the system of Thomas et al., because such incorporation would allow more options to determine the presence or absence of occurrence of the event, thus increase user flexibility of the system.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484